DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 2-3, the claims recite the limitation of “relative to the processing device”. The specification does not provide sufficient disclosure of “relative to the processing device” that is full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. See MPEP 608.01. 
After review of the specification, the closest support for “relative to the processing device” is found in paragraph [0046], “In some embodiments, an auxiliary marker on the ultrasound device may be used to determine the distances of that feature relative to the processing device in the x-, y-, and z- directions based on video of the ultrasound device captured by the processing device, using pose estimation techniques and without using statistical models”. Wherein the specification merely restates that the orientation and/or movement of the ultrasound probe is determined relative to the processing device, however, does not provide a clear definition as to in what way the ultrasound probe is relative to the processing device. One of ordinary skill could take this limitation to mean that the orientation and/or position of the ultrasound device is evaluated based on its distance from the processing device itself or based on instructions from the processing device. For applicant to sufficiently show possession of an invention, they must present sufficient detail of their claimed limitations within their specification and/or drawings so as a person skilled in the art would recognize that the inventor had possession of the claimed invention. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. However, as mentioned above, applicant’s specification fails to provide descriptive means or working examples that would provide sufficient guidance to one skilled in the art to recognize that applicant had possession of the claimed invention. The drawings do not remedy this, in that, they do not provide clear detail pertaining to the “ultrasound device relative to the processing device”. Therefore, claims 2-3 fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-3, the claims recite “ultrasound device relative to the processing device”. It is unclear as to what is meant by “relative to the processing device” and as to how the ultrasound devices orientation and/or position is determined “relative to the processing device”. The claim language does not give context as to what is meant by “relative”, thus, making it unclear as to how the orientation and/or position of the ultrasound device is determined. For the current purposes of examination, examiner interprets this limitation to mean the orientation and/or position of the ultrasound device in relation to the instructions output by the processing device.
With respect to claim 14, the claim recites the limitation of “to use the average of differences to provide the second instruction”. It is unclear as to how the average of differences among the subsequent movements of the ultrasound device is utilized in the determination of a second instruction. 
The term “carefully” in claim 16 is a relative term which renders the claim indefinite. The term “carefully” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is unclear as to the form of the notification that would alert the user to follow instructions more carefully. If the notification is textual, then it is unclear as to what words the text should consist of to notify the user to be more careful. Lastly, as stated above, “carefully” is a relative term, and therefore, it is unclear as to what is expected of the user when being notified to follow instructions “carefully”. 

With respect to claim 18, the claim recites the limitation of “the user can access a help page to obtain a refresher on how to use the processing device”. It is unclear as to if the user is meant to use the processing device or control the ultrasound device. In the preceding claims, the recited limitations refer to the user using the ultrasound device and not the processing device directly. For the current purposes of examination, examiner interprets this limitation to mean that the user can access a help page to obtain a refresher on how to use the ultrasound device. 
With respect to claim 20, the claim recites “the processing device configured to cease to provide the first instruction before the user has accurately followed the first instruction”. It is unclear as to how the processing device makes the determination that the user has accurately followed the first instruction and as to how the user is to accurately follow the first instruction if it is no longer provided to the user. For the current purposes of examination, examiner interprets this limitation to mean that the processor provides a first instruction and stops providing the instruction once the user has performed the instructed step. 
Clarification is needed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processe(s) without significantly more.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more. Independent claims 1, 15, and 19 recite “provide a first instruction for moving the ultrasound device” (claims 1, 15, and 19), “determine a difference between the first instruction and a movement of the ultrasound device” (claims 1, 15, and 19), “determine, based on the difference between the first instruction and the movement of the ultrasound device, a second instruction for moving the ultrasound device; and provide the second instruction for moving the ultrasound device” (claims 1, 15, and 19). 
Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “processing device” (claims 1, 15, and 19). Other than the computer elements noted, nothing in the claims precludes the step from being performed in the mind. For example, in context, the claims encompass a user selecting a target imaging position on a patient’s body, position an ultrasound probe to acquire images of that target location, and correcting their positioning of the probe (if it is incorrectly positioned) through observation of displayed ultrasound images. There is nothing recited in the claim that precludes the cited functions or steps from being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claims recite an abstract idea. See MPEP 2106.4(a)(2). 
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer.  
Moreover, the limitation “ultrasound device” merely specifies the nature of the data used in performing the abstract ideas. That the images are received from “an ultrasound device" merely prescribes an imaging system which is not part of the system as claimed but which is simply used in conjunction with the elements to which claims 1, 15, and 19 is/are directed. Additionally, the ultrasound device is generically recited and only generally links the abstract ideas to a particular technological environment. Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As mentioned, with respect to the integration of the abstract idea into a practical application, the additional element of using an “ultrasound device” to perform the collection of images amounts to mere data gathering steps which provide the data used in executing the abstract ideas by a generic computer component. Use of an ultrasound device with the computer elements (processing device) to which the claims are drawn does not provide an inventive concept. Therefore, the claims are directed to abstract ideas without significantly more. 
After consideration of the claim limitations and relevant factors, it is apparent that claims 1, 19, and 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more.
Dependent claims 2-14, 16-18, and 20 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “processing device” (claims 2-9, 12-14, 17-18, and 20). The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand upon features which, under a broadest reasonable interpretation, cover encompass a user selecting a target imaging position on a patient’s body, position an ultrasound probe to acquire images of that target location, and correcting their positioning of the probe (if it is incorrectly positioned) through observation of displayed ultrasound images which may be established by a human and therefore define additional abstract ideas in the form of mental processes. The subject matter does not define an inventive concept and does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. Therefore, the claims, considering each of the limitations alone and in combination, are not patent eligible. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg (US 2017/0360412). 

With respect to claim 1, Rothberg teaches an apparatus, comprising a processing device in operative communication with an ultrasound device, the processing device configured to:
provide a first instruction for moving the ultrasound device (Para [0007], “The at least one processor is configured to: obtain an ultrasound image of a subject captured by an ultrasound device…whether the ultrasound image contains a target anatomical view; responsive to a determination that the ultrasound image does not contain the target anatomical view, provide at least one instruction to an operator of the ultrasound device indicating how to reposition the ultrasound device”);
determine a difference between the first instruction and a movement of the ultrasound device (Para [0161], “the guidance plan may be updated (e.g., continuously updated) based on the actions actually taken by an operator…the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” Wherein the updating of a guidance plan based on the incorrect actions of an operator suggests an inherent determination of a difference between a first provided instruction and a movement of the ultrasound probe);
determine, based on the difference between the first instruction and the movement of the ultrasound device, a second instruction for moving the ultrasound device and provide the second instruction for moving the ultrasound device (Para [0160], “the guidance plan may include a sequence of instructions to guide the operator of the ultrasound device to move the device…in a serial fashion (e.g., one at a time)” Wherein as cited above, the guidance plan is updated based on the users movement of the ultrasound probe, thus, the user is provided a second instruction for moving the ultrasound probe based on its current position, See Para [0161]-[0162]).

With respect to claim 15, Rothberg teaches an apparatus, comprising a processing device in operative communication with an ultrasound device, the processing device configured to:
provide an instruction for moving the ultrasound device (Para [0007], “The at least one processor is configured to: obtain an ultrasound image of a subject captured by an ultrasound device…whether the ultrasound image contains a target anatomical view; responsive to a determination that the ultrasound image does not contain the target anatomical view, provide at least one instruction to an operator of the ultrasound device indicating how to reposition the ultrasound device”);
determine that a user did not follow the instruction accurately and based on determining that the user did not follow the instruction accurately, provide a notification to the user regarding the user not following the instruction accurately (Para [0161], “the guidance plan may be updated (e.g., continuously updated) based on the actions actually taken by an operator…the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” Wherein the updating of a guidance plan based on the incorrect actions of an operator suggests an inherent determination of a difference between a first provided instruction and a movement of the ultrasound probe, and wherein the updated guidance plan and instructions are a notification to the user regarding the user not following the initial instruction correctly; Furthermore, Rothberg teaches in para [0193], “an operator may be unfamiliar with human physiology and initially place the ultrasound device on a leg of the subject 201 while the operator is attempting to capture an ultrasound image containing an anatomical view of a heart of the subject 201… the operator may be provided a coarse instruction including an indication of where to place the ultrasound device”; (Para [0194], “The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to “POSITION ULTRASOUND DEVICE HERE” to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301”);

With respect to claim 19, Rothberg teaches an apparatus, comprising a processing device in operative communication with an ultrasound device, the processing device configured to:
provide a first instruction among a set of instructions for moving the ultrasound device, where the set of instructions includes the first instruction and a second instruction, and the second instruction has not yet been provided 
determine that a user did not follow the first instruction accurately; and
based on determining that the user did not follow the first instruction accurately, provide the second instruction (Para [0161], “the guidance plan may be updated (e.g., continuously updated) based on the actions actually taken by an operator…the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” Wherein the updating of a guidance plan based on the incorrect actions of an operator suggests an inherent determination of a difference between a first provided instruction and a movement of the ultrasound probe, wherein the updated guidance plan and instructions are a notification to the user regarding the user not following the initial instruction correctly, and wherein a determination of a second instruction or updated guidance plan is not determined until after a first instruction is provided;
Furthermore, Rothberg teaches in para [0193], “an operator may be unfamiliar with human physiology and initially place the ultrasound device on a leg of the subject 201 while the operator is attempting to capture an ultrasound image containing an anatomical view of a heart of the subject 201… the operator may be provided a coarse instruction including an indication of where to place the ultrasound device”; (Para [0194], “The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to “POSITION ULTRASOUND DEVICE HERE” to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301”);

With respect to claim 2, Rothberg teaches the apparatus of claim 1, wherein the processing device is configured, when determining the difference between the first instruction and the movement of the ultrasound device, to determine the movement of the ultrasound device by determining motion and/or orientation of the ultrasound device relative to the processing device (Para [0161], “the guidance plan may be updated (e.g., continuously updated) based on the actions actually taken by an operator…the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” Wherein the updating of a guidance plan based on the incorrect actions of an operator suggests an inherent determination of a difference between a first provided instruction and a movement of the ultrasound probe, wherein the updated guidance plan and instructions are a notification to the user regarding the user not following the initial instruction correctly, and wherein a determination of a second instruction or updated guidance plan is not determined until after a first instruction is provided;
As stated in claim 1, the system of Rothberg makes a determination of the user’s movement of the ultrasound probe in terms of the probes motion and/or orientation in relation to the first provided instruction. This is evidenced in Para [0058], “the at least one processor is configured to identify the pose of the ultrasound device at least in part by identifying an orientation of the ultrasound device”. 
Furthermore, Rothberg teaches in para [0193], “an operator may be unfamiliar with human physiology and initially place the ultrasound device on a leg of the subject 201 while the operator is attempting to capture an ultrasound image containing an anatomical view of a heart of the subject 201… the operator may be provided a coarse instruction including an indication of where to place the ultrasound device”; (Para [0194], “The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to “POSITION ULTRASOUND DEVICE HERE” to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301”)
See examiner’s interpretation of “relative to the processing device” above under 35 USC 112 heading.

With respect to claim 3, Rothberg teaches the apparatus of claim 1, wherein the processing device is configured, when determining the difference between the first instruction and the movement of the ultrasound device, to determine the movement of the ultrasound device by using one or more of images/video from the processing device, motion and/or orientation data from the processing device, and motion and/or orientation data from the ultrasound device to determine the movement of the ultrasound device relative to the processing device (Para [0009], “the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by analyzing the ultrasound image using a multi-layer neural network”; (Para [0100], “a method for assessing position and orientation of an ultrasonic probe is provided. The method comprises (a) receiving, by a host device, ultrasound image data generated by the ultrasound probe positioned to image a desired feature of a subject, wherein the host device comprises a processor and memory; and (b) providing instructions to reposition the ultrasound probe in order to capture the desired feature, wherein the instructions are determined based at least on the desired feature.”)

With respect to claim 4, Rothberg teaches the apparatus of claim 1, wherein the first instruction indicates a direction for moving the ultrasound device, the movement data describes a direction that the ultrasound device has moved, and the processing device is configured, when determining the difference between the first instruction and the movement of the ultrasound device, to determine a difference between the direction for moving the ultrasound device and the direction that the ultrasound device has moved (Para [0161], “the guidance plan may be updated (e.g., continuously updated) based on the actions actually taken by an operator…the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” Wherein the updating of a guidance plan based on the incorrect actions of an operator suggests an inherent determination of a difference between a first provided instruction and a movement of the ultrasound probe, wherein the updated guidance plan and instructions are a notification to the user regarding the user not following the initial instruction correctly, and wherein a determination of a second instruction or updated guidance plan is not determined until after a first instruction is provided;
As stated in claim 1, the system of Rothberg makes a determination of the user’s movement of the ultrasound probe in terms of the probes motion and/or orientation in relation to the first provided instruction. This is evidenced in Para [0058], “the at least one processor is configured to identify the pose of the ultrasound device at least in part by identifying an orientation of the ultrasound device”. 

With respect to claim 5, Rothberg teaches the apparatus of claim 1, wherein the processing device is configured, when determining the second instruction for moving the ultrasound device, to determine the second instruction such that the second instruction compensates for the difference between the first instruction and the movement of the ultrasound device (Para [0161], “the guidance plan may be updated (e.g., continuously updated) based on the actions actually taken by an operator…the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” Wherein the updating of a guidance plan based on the incorrect actions of an operator suggests an inherent determination of a difference between a first provided instruction and a movement of the ultrasound probe, wherein the updated guidance plan and instructions are a notification to the user regarding the user not following the initial instruction correctly, and wherein a determination of a second instruction or updated guidance plan is not determined until after a first instruction is provided; (Para [0193], “an operator may be unfamiliar with human physiology and initially place the ultrasound device on a leg of the subject 201 while the operator is attempting to capture an ultrasound image containing an anatomical view of a heart of the subject 201… the operator may be provided a coarse instruction including an indication of where to place the ultrasound device”; (Para [0194], “The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to “POSITION ULTRASOUND DEVICE HERE” to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301”).

With respect to claim 6, Rothberg teaches the apparatus of claim 1. 
Rothberg does not explicitly teach subtract the difference between the first instruction and the movement of the ultrasound device from a direction in which the processing device determines the ultrasound device should be moved when determining a second instruction, however, when making a determination of difference between two points it is a known technique within the art to subtract the difference in distance between the two points to derive a length of difference. Furthermore, for the system of Rothberg to issue a second instruction as a corrective action, it would inherently be required to make that calculation for the determination of the ultrasound probe orientation in relation to the target point. This is evident in paragraphs [0190] to [0192], wherein the system of Rothberg presents a second instruction in the form of a coarse or fine instruction to course correct the path of the ultrasound probe. This would indicate that the system of Rothberg makes a determination of a degree of deviation (distance between target point and current location point of the probe) through the subtraction of the movement of the ultrasound probe from the direction and/or path provided in a first instruction.

With respect to claim 7, Rothberg teaches the apparatus of claim 1, wherein the processing device is configured to provide the first instruction and the second instruction as part of a single scan (Para [0161], “the guidance plan may be updated (e.g., continuously updated) based on the actions actually taken by an operator…the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” Wherein the updating of a guidance plan based on the incorrect actions of an operator suggests an inherent determination of a difference between a first provided instruction and a movement of the ultrasound probe, wherein the updated guidance plan and instructions are a notification to the user regarding the user not following the initial instruction correctly, wherein examiner interprets a single scan to be the guidance plan comprising a plurality of directional instructions to be performed for a single scan procedure/protocol of an organ of interest. 
 

With respect to claims 8-9, Rothberg teaches the apparatus of claim 1, wherein the processing device is configured to provide the first instruction and the second instruction for moving the ultrasound device to a first and second target pose (Para [0164], “a pose (e.g., position and/or orientation) of the ultrasound device in the captured image may be identified using an automated image processing technique (e.g., a deep learning technique) and the information regarding the pose of the ultrasound device may be used to overlay an instruction onto at least part of the ultrasound device in the captured image” Wherein as indicated above, the system of Rothberg provide a plurality of instructions in a sequential manner for moving the ultrasound probe to a target pose, and wherein each instruction pertains to a different target pose (e.g., position and/or orientation)).

With respect to claims 10-12, Rothberg teaches the apparatus of claim 9, wherein the first target pose is a pose where the ultrasound device can collect ultrasound data from one anatomical region, and the second target pose is a pose where the ultrasound device can collect ultrasound data from a second anatomical region, wherein the first and second anatomical regions are anatomical regions scanned as a part of an imaging protocol, and the first instruction and the second instruction as part of different scans (Para [0160], “instructions may be generated that instruct the operator to move the ultrasound device along a determined guide path in the guidance plan… The instructions may be provided from the guidance plan in a serial fashion (e.g., one at a time)” Wherein each instruction indicates a target pose in a serial fashion, and therefore, the ultrasound probe collects ultrasound data from various anatomical regions along the guidance path or “imaging protocol”, and wherein each target pose instruction corresponds to different scans at those target locations).

With respect to claims 13, Rothberg teaches the apparatus of claim 1, wherein the processing device is configured to store in memory the difference between the first instruction and the movement of the ultrasound device from scan to scan and use that difference for providing the second instruction in a subsequent scan (Para [0101], “the host device comprises a processor and memory; and (b) comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data”; (Para [0184], “the computing device 104 may comprise one or more storage elements (such as a non-transitory computer readable medium) to, for example, store instructions that may be executed by the processing element(s) and/or store all or any portion of the ultrasound data received from the ultrasound device 102.”)

With respect to claims 16, Rothberg teaches the apparatus of claim 15, wherein the notification communicates to the user that the user should carefully follow instructions (Para [0194], “The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to “POSITION ULTRASOUND DEVICE HERE” to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301” Wherein the system of Rothberg provides a textual indicator to the user for how they should proceed in moving the ultrasound probe)

With respect to claims 17, Rothberg teaches the apparatus of claim 15, wherein the processing device is configured, when providing the notification, to highlight graphical directions (Para [0033], “the at least one instruction comprises an arrow indicating a direction in which the operator is to move the ultrasound device”).
With respect to claims 20, Rothberg teaches the apparatus of claim 19, wherein the processing device is configured to cease to provide the first instruction before the user has accurately followed the first instruction (Para [0160], “instructions may be generated that instruct the operator to move the ultrasound device along a determined guide path in the guidance plan… The instructions may be provided from the guidance plan in a serial fashion (e.g., one at a time)” Wherein each instruction indicates a target pose in a serial fashion, and therefore, the processor ceases to provide the first instruction). See examiner’s interpretation of the claim under 35 USC 112 heading. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2017/0360412), in view of Pelissier (US 2010/0049050).

With respect to claims 18, Rothberg teaches the apparatus of claim 15.
Although Rothberg does not explicitly teach wherein the notification indicates to the user that the user can access a help page to obtain a refresher on how to use the processing device, it does however, recognize that a user may be unfamiliar with human physiology and/or manipulation of an ultrasound probe. This is taught in (Para [0004], “an ultrasound technician operating an ultrasound device may need to know where the anatomical structure to be imaged is located on the subject and further how to properly position the ultrasound device… Holding the ultrasound device a few inches too high or too low on the subject may make the difference between capturing a medically relevant ultrasound image… Common mistakes by these non-expert operators include: capturing ultrasound images of the incorrect anatomical structure and capturing foreshortened (or truncated) ultrasound images of the correct anatomical structure”; and (Para [0193], “an operator may be unfamiliar with human physiology and initially place the ultrasound device on a leg of the subject 201”).
Additionally, in the field of medical ultrasound, Pelissier more explicitly teaches a help page to obtain a refresher on how to use the processing device (Para [0100], “FIG. 5B shows a screen 91 that may be displayed in response to a user invoking help button 90A.” See Fig. 5A below)

    PNG
    media_image1.png
    569
    592
    media_image1.png
    Greyscale

Wherein as shown above, a help button and live help button is provided to a user (as indicated by the square), a user may access sample images and videos related to the current setup when invoking the help or live help buttons. Wherein the videos illustrate where and how to position an ultrasound transducer to acquire the necessary image. 
It would have been obvious for one of ordinary skill in the art to have been motivated by the existence of inexperienced operators to modify the system of Rothberg by employing a “help screen” or reference as taught by Pelissier for an inexperienced user, wherein an inexperienced user as recognized by Rothberg could access the “help screen” or reference with the reasonable expectation of success that an inexperienced user would then be provided the proper tools for completing their scanning procedure successfully. The motivation being reduce imaging time of an imaging procedure when a user aims to diagnose an organ of interest. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2017/0360412), in view of Bhatia (US 2018/0028142).

With respect to claims 14, Rothberg teaches the apparatus of claim 1, wherein the processing device is configured to compute of difference between the instruction provided and subsequent movement of the ultrasound device, and to use the difference to provide the second instruction.
However, Rothberg ‘412 does not teach computing average of differences between the instructions provided and subsequent movements across multiple scans, and to use the average of differences to provide the second instruction.
In the field of medical imaging, Bhatia teaches computing average of differences between the instructions provided and subsequent movements across multiple scans, and to use the average of differences to provide the second instruction (Para [0015], “The change in the position from the target position, that the user performs manually, is analyzed and the target position coordinates may be updated to the new target position based on the manual fine tuning of the user”; (Para [0032], “The machine learning models enable the target position determination module 26 to learn from the deviations made by the medical diagnostic device and gradually reduce the deviations. The machine learning models may be trained using reference images and user preferred images to increase the accuracy and reliability”; (Para [0038], “machine learning models may be used to provide personalized target positioning based on user profiles.” Wherein the computation of deviations would require the averaging of a plurality of movements across multiple scans, and wherein the computed deviations are utilized for the fine tuning and/or determination of a second instruction)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Rothberg with a known technique (computing deviations of a probe location or orientation relative to a target positioning of the probe through the averaging of a plurality of subsequent probe positions) to improve similar devices (ultrasound imaging apparatuses) in the same way (providing personalized instructions based on the computation of deviations in probe placement or fine tuning unique to each individual user, thereby, making the apparatus usable to operators with any level of imaging experience) to yield the predictable results (successful completion of a diagnostic imaging procedure regardless of user experience level). 
	The motivation being to “gradually reduce deviations”, “increase accuracy and reliability” (Para [0032], and “provide personalized target positioning based on user profiles” (Para [0038]) as taught by Bhatia. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793